DocuSign Envelope ID: 10B78926-3BFE-48AB-A03B-C22B90A243C6
                          Case 1:20-cv-03377-DLF Document 6-6 Filed 11/20/20 Page 1 of 2



                                     IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA

              ALABAMA ASSOCIATION OF
              REALTORS® et al.,

                                   Plaintiffs,

                      v.                                                   Civil Case. No. ____
              UNITED STATES DEPARTMENT OF
              HEALTH AND HUMAN SERVICES et al.,

                                    Defendants.


                                           DECLARATION OF DEBRA JUNKIN

                     I, Debra Junkin, declare as follows:

                     1.       I am the Chief Executive Officer at the Georgia Association of REALTORS®

            (“GAR”).

                     2.       I am over 18 years old and could testify to the facts set out herein if called upon to do

            so. I make this declaration based on my personal knowledge and to explain the impact of the Centers

            for Disease Control and Prevention’s (“CDC”) “Temporary Halt in Residential Evictions To Prevent

            the Further Spread of COVID-19” (the “Eviction Moratorium”) on GAR’s members.

                     3.       GAR is the largest organization of real estate professionals in Georgia, comprising

            more than 44,000 members. It is a trade association organized under Section 501(c)(6) of the Internal

            Revenue Code and headquartered in Atlanta, GA. GAR advocates for Georgia’s real estate industry

            before state, local, and federal governments and in the courts. GAR members are an integral piece of

            many real estate transactions; members assist clients and customers in purchase and sale, leasing, and

            property management transactions.

                     4.       Many of GAR’s members own residential properties that they lease to tenants. Many

            of these members operate small businesses that collect less than $30 million in annual revenue from
DocuSign Envelope ID: 10B78926-3BFE-48AB-A03B-C22B90A243C6
                          Case 1:20-cv-03377-DLF Document 6-6 Filed 11/20/20 Page 2 of 2



            renting residential properties. Additionally, many GAR members who do not own their own rental

            properties provide property management assistance to owners and landlords. During this time, GAR

            members are placing the health and safety of all parties as a priority as they navigate through this

            unprecedented time.

                     5.       GAR has sought to provide resources and support to its members during the COVID-

            19 pandemic. These resources include providing advice relating to landlords’ eviction prerogatives,

            mortgage obligations, transaction best practices, brokerage best practices and information regarding

            available relief regarding unemployment and other business loans.

                     6.       The Eviction Moratorium has caused harm to GAR’s members because it has

            prevented them from evicting tenants for nonpayment of rent and from leasing their properties to

            tenants willing and able to pay rent. Additionally, GAR members who are leasing out their properties

            for rent remain responsible for numerous other costs associated with leasing such as property taxes,

            insurance and general maintenance. Allowing nonpaying tenants to remain in their properties place an

            undue financial burden on GAR members.

                     I declare under penalty of perjury under the laws of the United States of America that the

            foregoing is true and correct.

                     Executed on November 19, 2020.

                                                                           _____________________
                                                                           Debra Junkin




                                                             -2-
